DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on 1/19/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-12, 14-31, 34, 36, 38, and 41-43 stand rejected. Claims 13, 32-33, 35, 37, 39-40 are cancelled. Claims 1-12, 14-31, 34, 36, 38, and 41-43 are pending.


Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. Applicant argues on Pg3-4 that “Shea and Mukhopadhyay are non-analogous art”. The Examiner respectfully disagrees. As indicated in the response filed 1/8/2021 the Examiner stated: In response to applicant's argument that Shea and Mukhopadhyay is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s invention requires a coating to be applied to the functionalized belt (See Applicant’s Fig. 2, Pg14L4-9, 18L16-21, 22L, 26), in order for the belt to remove the valuable and unwanted material from the mixture. Thus, Shea, which is in the field of treating a surface of a material to make a more durable hydrophobic surface (i.e. modifying a surface material), and Mukhopadhyay, which is in the field of utilizing a material to modify a surface of a material are seen as analogous art, as they are pertinent to the modification of a surface in order to appropriately remove particular materials from a slurry.

Applicant further argues on Pg2-3 that “1) Domke does not disclose or suggest using a hydrophobic silicone polymer to provide molecules to attach to the mineral particles. 2) Shea does not disclose or suggest using a hydrophobic silicone polymer for mining purposes. 3) Mukhopadhyay does not disclose or suggest the use of PDMS as a surface coating to attract mineral particles.” The Examiner respectfully disagrees. 
As noted in the response filed 1/8/2021 the Examiner stated: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has pointed out that Domke does not disclose the missing limitations, however Domke (which is utilized in ore mixtures to be treated), suggests that the solid surface utilized to separate the materials may be composed of a number of materials (metal, plastic, glass, wood, or metal alloys) and is further hydrophobicized by application of a hydrophobic compound. The hydrophobic material being all hydrophobic materials which are known to those skilled in the art and are suitable for forming an appropriate hydrophobic layer can be used. Shea was provided to indicate that polydimethylsiloxane alone did not provide a suitable water-repellent coating, however Shea’s embodiments of a applying the hydrophobic coating of a polysiloxane of polydimethylsiloxane (PDMS) or hydroxypropyl-terminated polydimethylsiloxane (See Shea par. [19]) provides an improved durability repellency (See Shea par. [16]). Finally, Mukhopadhyay indicates that compared with other polymers, glass, and silicon, PDMS is cheap enough to allow several iterations of a device to be tested without breaking the bank (See Mukhopadhyay at least pg 6 left column). This cost-effectiveness makes it worthwhile to tweak PDMS extensively with chemical and physical modifications rather than tackle a different material (See Mukhopadhyay at least pg 6 left column; PDMS is more cost-effective to utilize and modify on a surface than to utilize a different polymeric material).
Thus indicating that Domke does suggest suitable motivation for utilizing a hydrophobic silicone polymer, while Shea discloses a polydimethylsiloxane coating, and Mukhopadhyay indicates a benefit of utilizing PDMS as a more cost-effective material to modify a surface.

Applicant further argues on Pg4-5 Section II that Domke does not disclose or suggest a conveyor belt having a glass surface. The Examiner respectfully disagrees. The Examiner notes that Domke par. [47] indicates that at least one solid, hydrophobic surface comes into contact with the slurry to bind the hydrophobic material to be separated off. Par. [48] indicates that “solid hydrophobic surface means a surface which is hydrophobic and which either represents a one-piece surface, for example a plate or a conveyor belt, or represents the sum of the surfaces of many movable particles”. Domke par. [49-50] then notes that it is possible to use all solid, hydrophobic surfaces which are suitable for binding part of the hydrophobic material present in the mixture, and that the hydrophobic surface is the surface of a plate, the fixed or movable surface of a conveyor belt. Lastly, par. [52] indicates that the solid surface can be composed of metal, plastic, glass, wood, or metal alloys that has been hydrophobicized by application of a hydrophobic compound. Thus, it is clear that Domke suggests that there may be a conveyor belt comprising a glass coating that may then be further hydrophobicized by application of a hydrophobic compound. Additionally, as noted above and in the 103 rejection below, the addition of Shea and Mukhopadhyay both are added in combination to appropriately modify the hydrophobic surface of the conveyor belt.

Applicant further argues on Pg5 that “Bush is irrelevant to the claimed invention”. In response to applicant's argument that Bush is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Domke indicates an invention related to a process for separating at least one material for the beneficiation of ores (Domke par. [2-3, 18]). Bush indicates that the field of invention allows for the removal of one or more solid materials from a liquid, beneficiation of an ore, and removal of metallic ions from a liquid (Bush abstract, par. [2, 9, 11, 20]; utilizing the invention for beneficiation of an ore). Thus, the prior art are utilized in the same field of beneficiation of an ore to further remove particles and purification of a liquid. 

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779